Exhibit 10.4

SECOND AMENDMENT TO CONSULTING AGREEMENT

This Second Amendment to Consulting Agreement (the “Amendment”) is made and
entered into as of May 9, 2006, by and between SAFLINK Corporation, a Delaware
corporation (the “Company”), having a principal place of business at 777 108th
Avenue NE, Suite 2100, Bellevue, Washington 98004, and The Pennant Group,
formerly known as Campbell, Cilluffo & Furlow, LLC (“Consultant”), having a
principal place of business at 621 King Street, Suite 200, Alexandria, Virginia
22314, with respect to the following:

WHEREAS, the parties hereto entered into that certain letter consulting
agreement, dated as of June 10, 2005 (the “Agreement”), which was first amended
on January 25, 2006, pursuant to which Company agreed to pay compensation to
Consultant in exchange for certain services to be performed by Consultant; and

WHEREAS, the parties desire to amend the Agreement to extend the term of the
Agreement through at least June 30, 2006.

NOW, THEREFORE, the parties hereto hereby agree that the Agreement shall be
amended as follows:

1. The term of the Agreement shall be effective as of April 1, 2006 and will
continue through June 30, 2006, after which time the agreement will be in effect
on a month-to-month basis, unless the Company or Consultant terminates the
Agreement upon 30 days’ advance written notice.

2. Except as specified above, the Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

“Company”

   

“Consultant”

SAFLINK Corporation

   

The Pennant Group

By:                 

Name:

 

Jon C. Engman

   

Name:

    

Title:

 

Chief Financial Officer

   

Title:

    